Opinion by
Cline, J.
On the rehearing of this petition several witnesses were called by the respondent and while the question of whether the amendment to the entry should have been allowed by the collector is not before the court in this petition, the court was of the opinion that the attempt to amend was persuasive of the good faith of the entrant, and that certainly a customs broker would not wilfully make entry of merchandise at 18.4 cents per ton when it was worth $7.65 per ton. In making the entry in this case, therefore, it was found that the petitioner acted without intention to misrepresent the facts, to defraud the revenue of the United States, or to deceive the appraiser as to the value of the goods. The petition was therefore granted.